DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gillesberg et al (CN 101490301 A Published 2009-07-22).  Noting that an English translation was not provided with paragraph numbering.  The examiner has used page numbers instead of paragraph numbers.
Gillesberg teaches a method for treating a conductive object with a refractory metal (meeting the limitation of low electrical contact resistance of instant claim 1; see abstract).
On page 8, Gillesberg describes a titanium alloy containing tantalum (as per the metallic substrate of instant claim 1).  Gillesberg further teaches a “titanium alloy layer of tantalum and titanium covering object” (meeting the limitation of instant claim 5 of a titanium alloy coating on the surface of the substrate).
Also on page 8, Gillesberg describes an oxide layer of TiO and Ta2O outer layer and an inner portion of titanium.  In this paragraph Gillesberg teaches a decreasing concentration gradient of the tantalum (as per the applicant’s instant claim 1 feature of decreasing tantalum concentration from the surface to the bulk).

Allowable Subject Matter
Claims 2-4, 6-16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The methods of Gillesberg differ from the instant claim as a reaction with tantalum chloride is used to create the concentration gradient.  Gillesberg fails to teach or suggest the various concentrations of the surface alloy.  Gillesberg also fails to teach the use of etchants to form the surface layer.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY E WEBB whose telephone number is (571)272-1325. The examiner can normally be reached 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GREGORY E. WEBB
Examiner
Art Unit 1761



/GREGORY E WEBB/Primary Examiner, Art Unit 1767